Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Forrest on 04/29/2022.

The application has been amended as follows: 

Please amend the claims as follows:

1.	(Currently Amended) A cooling device comprising;	an evaporator configured to thermally couple to a surface of a mobile device;	a condenser configured to be exposed to atmosphere;	a pump disposed within the cooling device;	a thermally insulating plate disposed between the evaporator and the condenser, wherein the thermally insulating plate comprises a cradle sized to fit a back surface of the mobile device, wherein the cradle includes an opening, wherein the condenser forms a back surface of the cooling device and is configured to be exposed to atmosphere, wherein the thermally insulating plate forms a bottom of the opening, and wherein the opening is configured to provide access to a front interface surface of the mobile device; and	fluidics to couple the evaporator, condenser and pump in a fluidic loop configured to cool the mobile device.

9.	(Canceled)
11.	(Currently Amended) A cooling system comprising;	  a dual plate enclosure having a fumed silica based porous material disposed between the plates such that the porous material is sealed from ambient at a pressure less than ambient; and	  an active cooling thermal loop comprising a condenser and an evaporator, the active cooling thermal loop coupled to a mobile device to remove heat from the mobile device placed in the dual plate enclosure, wherein the dual plate enclosure provides insulation for the mobile device and separates the condenser from the evaporator.

19.	(Currently Amended) A method comprising:	  supporting a heat generating mobile device by a thermally coupled evaporator; and	  pumping a working fluid through a fluidic loop comprising a pump, the evaporator, and a condenser to remove heat from the mobile device, wherein the condenser is separated from the evaporator by a thermally insulating plate, wherein the thermally insulating plate comprises a cradle sized to fit a back surface of the mobile device, wherein the cradle includes an opening, wherein the condenser forms a back surface of the cooling device and is configured to be exposed to atmosphere, wherein the thermally insulating plate forms a bottom of the opening, and wherein the opening is configured to provide access to a front interface surface of the mobile device.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are mobile device in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Mobile device is interpreted to cover the structures presented in paragraph [0013] of applicant specification.

Reasons for Allowance
Claims 1-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Davidson in combination with Farshchian to disclose the combination set forth in each of the independent claims. As per MPEP § 2143.01, a finding of obviousness is precluded. The instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763